Ingraham, First J.
The judgments in these cases did not authorize the form of transcript and execution which have been used by the plaintiffs.
■ In lien cases, the transcript should show the judgment to *675be special; and the execution, where the owner is a defendant, must also be special, directing the sale of the interest of the owner at the time of filing the notice of lien, as prescribed for the form of the judgment by the act of April 13, 1855. (Session Laws, 760.)
The dockets of the judgment and executions, so far as relates to the defendants, the Yorkville Baptist Church, must be vacated and discharged, with $6 costs in each case, without prejudice to the plaintiff’s filing a corrected transcript, and issuing a new execution.
Ordered accordingly.